Citation Nr: 0006718	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to extension beyond June 30, 1998, of a temporary 
total evaluation granted for convalescence following May 1998 
outpatient surgical treatment of a service-connected right 
elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1948 to August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted a temporary total 
evaluation for convalescence following a May 1998 outpatient 
surgery for a service-connected right elbow disability, and 
assigned the temporary total rating from May 21, 1998 to July 
1, 1998. 


FINDINGS OF FACT

1.  The veteran's right elbow was free of edema and 
tenderness, and he had resumed general pre-surgical 
activities as of August 17, 1998.

2.  For the purposes of a temporary total evaluation, the 
veteran's convalescence from a May 1998 right elbow surgery 
terminated no later than August 31, 1998, although further 
right elbow surgical treatment was required in May 1999.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
extension through August 31, 1998, of a temporary total 
evaluation granted for convalescence following May 1998 
outpatient surgical treatment of service-connected right 
elbow disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent outpatient surgical treatment of a 
service-connected right elbow disability on May 21, 1998.  He 
has been granted a temporary total disability evaluation for 
a period of convalescence from May 21, 1998 to June 30, 1998.  
The veteran contends that he is entitled to a total temporary 
evaluation beyond the assigned date of June 30, 1998.  That 
claim, an allegation that a service-connected disability is 
of greater severity than the current temporary total 
disability reflects, is sufficient to establish a well-
grounded claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

A temporary total rating (TTR), a 100 percent evaluation, may 
be assigned when it is established that at least one month of 
convalescence is necessitated by surgery for a service-
connected disability, or if surgery resulted in severe 
postoperative residuals, such as incompletely healed surgical 
wounds, immobilization of a major joint, application of a 
body cast, or the necessity for house confinement.  38 C.F.R. 
§ 4.30.  Extensions of one to three months, beyond the 
initial three months, may be made under 38 C.F.R. § 
4.30(a)(1), (2), or (3).  

Treatment records dated in early May 1998, prior to the 
veteran's surgery, reflect that the veteran was complaining 
of worsening right arm pain, an underlying dull ache in the 
right elbow, and intermittent catching and locking with sharp 
pain.  The medical assessment was that the veteran's right 
elbow pain was secondary to underlying degenerative joint 
disease and also probably loose bodies.  The physician 
indicated that the treatment choices were total elbow 
replacement or debridement.

The veteran underwent open debridement of the right elbow on 
May 21, 1998.  A June 1998 treatment note disclosed that, at 
10 days status post right elbow debridement, the veteran was 
healing well and had range of motion from 45 degrees to 120 
degrees.  In July 1998, the clinical notes reflect that the 
veteran was to be treated in physical therapy from early July 
to early August.  

Clinical records of nine physical therapy treatment sessions 
during July and August 1998 are associated with the claims 
file.  The initial physical therapy evaluation, in early July 
1998, reflected that the veteran had increased swelling and 
decreased strength in the right elbow postoperatively, which 
was assessed as treatable through physical therapy 
modalities.  The physical therapy assessment indicated, 
however, that, due to the severity of the underlying right 
elbow condition, the veteran's range of right elbow motion 
was not expected to improve with physical therapy.  

In a statement submitted in July 1998, the veteran alleged 
that he was not really improved, that the pain in his right 
elbow remained constant and severe, and was so severe that he 
was unable to lift and hold a cup of coffee in his right 
hand.  He also stated that his ability to extend and flex his 
right arm was diminished.

On VA examination conducted in early August 1998, the veteran 
reported sharp pain with elbow movement.  Although right-
handed, the veteran used his left hand for activities of 
daily living.  The veteran was able to flex the right elbow 
to 90 degrees and to extend it to 30 degrees, both passively 
and actively.  Pronation was to 10 degrees, supination to 45 
degrees.  There was tenderness along the joint space, as well 
as swelling and heat in the right elbow.  

Physical therapy treatment records in mid-July reflected that 
swelling in the right elbow had decreased.  In early August 
1998, the veteran reported that he had been able to increase 
his activity at home and had resumed all activities of daily 
living.  The record of the August 17, 1998, physical therapy 
session reflects that the veteran's right elbow was free of 
edema and was of normal temperature.  The note included an 
opinion that the veteran's right elbow was "pretty much 
status quo."  That note reflects that the veteran was 
scheduled for one more physical therapy appointment, the 
following week, but no additional physical therapy notes are 
associated with the claim file.  

Treatment records dated in September 1998 reflect a medical 
assessment that the veteran had received significant benefit 
from physical therapy, but continued to complain of right 
elbow tenderness and clicking.  The assessment was that the 
veteran's degenerative joint disease of multiple sites was 
stable.  The medical evidence from September 1998 through May 
1999 is devoid of any notation that the veteran had any 
swelling, drainage, incomplete healing, or any other problem 
at the May 1998 surgical site.  

An October 1998 treatment note indicated that the veteran was 
complaining of worsening pain and decreased range of motion 
following the surgery.  An October 1998 physical therapy note 
reflects that the veteran was provided a different type of 
elbow brace.  Treatment notes thereafter reflect continued 
and increased complaints.  A February 1999 treatment reflects 
that  a night volar elbow splint was provided to assist the 
veteran to rest the ulnar nerve.  A treatment note later that 
same month disclosed that use of the nocturnal elbow splint 
was not effective to decrease elbow pain, and the veteran 
reported that it increased shoulder pain.  

Further records reflect that the veteran underwent right 
elbow replacement surgery in May 1999.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted the requirement of "convalescence" for purposes 
of 38 C.F.R. § 4.30(a)(1) as separate from the criteria of 
in-home recovery or immobilization or severe postoperative 
residuals set out in section 4.30(a)(2) or (a)(3).  Felden v. 
West, 11 Vet. App. 427, 430 (1998).  A determination about 
the length of any period of convalescence required following  
the surgical procedure in this case is a finding of fact.  
Id.; see James v. Brown, 7 Vet. App. 495, 497 (1995) 
(applying the "clearly erroneous" standard of review to a 
Board determination about individual unemployability); 
Francisco v. Brown, 7 Vet. App. 55, 57 (1994) (holding that 
determinations about degree of impairment are findings of 
fact). 

The veteran contends, in essence, that he was not completely 
recovered for several months following his right elbow 
surgery, and that, in fact, he did not recover fully from 
that surgery, eventually requiring a right elbow replacement.  
In essence, the veteran contends that his convalescent period 
was terminated only by right elbow replacement in May 1999.  

The veteran's assertion that he was not fully recovered for 
some time is credible.  The Board notes in particular that, 
although the veteran was no longer required to immobilize his 
right elbow after June 30, 1998, and was no longer required 
to wear a dressing or bandage over the operative site, 
physical therapy was not instituted until early July 1998.  
It appears that there was a medical determination that 
rehabilitative physical therapy was not medically appropriate 
prior to July 1998.  The Board finds that such a 
determination implies a medical judgment that further 
convalescence is needed.  

The Board notes that, in this case, the veteran's physical 
therapy treatment was a necessary part of his convalescence.  
The Board also notes that, as late as early August 1998, at 
the time of a VA examination, the veteran had tenderness and 
swelling at the operative site.  The evidence reflects that 
edema and warmth at the operative site had resolved, and the 
veteran had resumed his general pre-surgical activities as of 
the physical therapy session on August 17, 1998.  

Resolving doubt in the veteran's favor, it appears to the 
Board that the veteran's convalescence, for purposes of a 
temporary total evaluation, extended well into August 1998.  
Accordingly, extension of the total convalescence rating 
through August 31, 1998 is appropriate under the provisions 
of 38 C.F.R. § 4.30.  However, the Board finds that an 
extension of a temporary total evaluation for convalescence 
beyond that time is not appropriate.  In particular, the 
Board notes that August 17, 1998 is the date of the last 
physical therapy treatment session of record.  The Board 
further notes that the medical evidence reflects that the 
veteran's right elbow treatment following August 17, 1998 was 
essentially equivalent to his pre-surgical treatment in 
frequency, supporting a finding that convalescence was 
essentially complete.

The veteran's assertion that his right elbow did not improve 
following the May 1998 surgery is certainly credible, and is 
factually supported by the record, in light of his return to 
surgery in May 1999 for a more radical surgery, a right elbow 
replacement.  However, the Board does not agree that the 
veteran's convalescence continued until the May 1999 surgery 
was performed.  The veteran alleges, in essence, that the May 
1999 surgery would not have been required if he had 
completely recovered from the May 1998 surgery, so the entire 
period from May 1998 to May 1999 should be considered 
convalescence.  

However, the medical evidence establishes that the May 1998 
debridement of the right elbow and removal of loose bodies 
was a conservative attempt to avoid total elbow replacement.  
The clinical records reflect that it was known, prior to the 
May 1998 surgery, that the surgery might not be effective to 
arrest deterioration of the veteran's right elbow, and that a 
right elbow replacement might be required if deterioration 
continued.  The evidence that the May 1998 operative 
procedure was required to remove loose bodies from the right 
elbow joint reflects that deterioration of the joint preceded 
that surgery.  The fact that deterioration of the joint 
continued after the May 1998 surgical procedure does not 
convert the ongoing deterioration of the joint to a post-
surgical residual reflecting a need for continued 
convalescence.  

The medical evidence clearly establishes that the veteran's 
physicians continued to try various types of treatment, 
including several types of splints, after the May 1998 
surgical procedure.  However, there is no medical evidence or 
opinion that these were required for continued healing of 
post-surgical residuals.  Certainly, the veteran continued to 
require treatment of his right elbow disability.  However, 
there is no evidence of symptoms or disability not 
encompassed within regular schedular criteria after August 
1998.  This finding, as well, supports the Board's conclusion 
that the period of convalescence, for purposes of assigning a 
temporary total evaluation, had concluded by the end of 
August 1998.


ORDER

Extension through August 1998, of a temporary total 
evaluation for convalescence following May 1998 surgical 
treatment of a service-connected right elbow disability is 
granted, subject to laws and regulations governing effective 
dates.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

